Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 21-40, are currently pending and have been considered below.  
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/23/2020 has been entered.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Salmon et al. (US 20120233073), in view of Ballout (US 20150227898) and further in view of Moshfeghi (US 20120316941). 
Independent Claim 21:
A computer-implemented method for pooling reward points from a first reward points account into a separate second reward point account, the method implemented by a rewards program computer system in communication with a memory, the method comprising:
receiving an identifier for the first reward points account from a first mobile computing device associated with the first reward points account:
(see Salmon [0071] where original card owner and targeted card owner / gift recipient are associated with different card accounts “the UVE may generate a new value card record in value card table 2219u having the original identifier of the card, the original owner ID of the card, the target owner ID, the tracking equivalent amount that deducts the appropriate value equivalent off of the original amount and the transferred amount. This tracking equivalent amount is what will be visible to the original owner. The target user will see the transferred value field associated with the gift card“).
Salmon does not disclose
retrieving, from the memory, a friend list associated with the identifier of the first reward points account wherein the friend list includes identifiers for a plurality of friend mobile computing devices each associated with a respective second rewards points account:
receiving from the first mobile computing device a transfer request indicating a determination from the first mobile computing device that (i) near field communication has been established with the second mobile computing device within the proximity range, (ii) the second mobile computing device is one of the plurality of friend mobile computing device included in the friend list and (iii) at least one reward point is to be transferred from the first reward points account  of the one or ore second reward points account, the second reward points account with the second mobile computing device:
transmitting a first authentication request to the first mobile computing device requesting a first plurality of security credentials; receiving an authentication response from the first mobile computing device; verifying the first plurality of security credentials against an authentication record stored in the memory, the authentication record associated with the first reward points account; and transferring, in response to the verifying being successful the at least one reward point from the first reward points account to the second reward points account.
storing, within the memory, an association between the first reward points account and one or more second reward points accounts:
setting, by the rewards program computer system on a first mobile computing device associated with the first reward points account, a proximity range usable by an application executing on the first mobile computing device, wherein the application is configured to detect one or more mobile computing devices at_a distance within the proximity range from the first mobile computing device;
in response to transferring the at least one reward point, transmitting i) to the first mobile computing device an updated first reward balance associated with the first reward points account and ii) to the second mobile computing device an updated second reward balance associated with the second reward points account.
Ballout teaches
transmitting the retrieved friend list to the first mobile computing device:
(see Ballout via [0154] and FIG 4B …users of social network 426)
transmitting a first authentication request to the first mobile computing device requesting a first plurality of security credentials; receiving an authentication response from the first mobile computing device; verifying the first plurality of security credentials against an authentication record stored in the memory, the authentication record associated with the first reward points account; and transferring, in response to the verifying being successful the at least one reward point from the first reward points account to the second reward points account.
 (See Ballout which discusses: 
1st and 2nd mobile devices sending and receiving authentication requests via FIG 4P and 4O

authentication records stored in memory via…[0163] where authentication is tied to scanning user fingerprint or DNA [stored records] before allowing funds transfer
authentication record associated with reward points account via…[0070] which discusses pay with points instead of cash
transferring reward points [value] between two user accounts via…
FIGS 4P, 4O, 
Ballout  [0091] and FIG 10C via “The PayGeo platform allows transfer of points between many users. The user can consolidate points that accumulate from different sources, such as: one or more credit card points, mileage points, etc., and transfer the consolidated points into PayGeo's Good Money points “ and claim 1 ..” the first user mobile station further transmitting the generated code to a mobile transaction platform to authenticate the executability of the transfer of the digital currency; the second user mobile station and the mobile transaction platform automatically recognizing the generated code; based on the recognized generated code, the second user mobile station determines whether to accept or decline the financial transaction “).

Moshfeghi teaches
storing, within the memory, an association between the first reward points account and one or more second reward points accounts:
(see Moshfeghi [0092] which discuss reward points, see [0092, 0093, 0166] which discuss reward points transfers and associations between 1st and 2nd reward accounts via “Registered users also use the ‘Your Account’ section to manage their rewards, such as purchasing items or exchanging /transferring them with other users“ [0093], “the process utilizes the transaction server associated with the deal server to charge the member and credit the store. If the deal purchase results in any rewards for the purchasing member then the account of the member is awarded the rewards“ [0166]
setting, by the rewards program computer system on a first mobile computing device associated with the first reward points account, a proximity range usable by an application executing on the first mobile computing device, wherein the application is configured to detect one or more mobile computing devices at_a distance within the proximity range from the first mobile computing device;

retrieving, from the memory, a friend list associated with the identifier of the first reward points account wherein the friend list includes identifiers for a plurality of friend mobile computing devices each associated with a respective one of the one or more second rewards points accounts
(see Moshfeghi [0093, 0166] above which discuss 1st and 2nd accounts… [0012]  which discusses friend list via..”FIG. 4 conceptually illustrates the interface after he clicks on the "Refer a Friend and Get Rewards" link in FIG. 3”).
receiving from the first mobile computing device a transfer request indicating a determination from the first mobile computing device that (i) near field communication has been established with the second mobile computing device within the proximity range, (ii) the second mobile computing device is one of the plurality of friend mobile computing device included in the friend list and (iii) at least one reward point is to be transferred from the first reward points account  of the one or ore second reward points account, the second reward points account with the second mobile computing device:
st and 2nd reward accounts via “Registered users also use the ‘Your Account’ section to manage their rewards, such as purchasing items or exchanging /transferring them with other users“ [0093], “the process utilizes the transaction server associated with the deal server to charge the member and credit the store. If the deal purchase results in any rewards for the purchasing member then the account of the member is awarded the rewards“ [0166])
in response to transferring the at least one reward point, transmitting i) to the first mobile computing device an updated first reward balance associated with the first reward points account and ii) to the second mobile computing device an updated second reward balance associated with the second reward points account.
(see [0093, 0166] which discuss reward points transfers and associations between 1st and 2nd reward accounts via “Registered users also use the ‘Your Account’ section to manage their rewards, such as purchasing items or exchanging /transferring them with other users“ [0093], “the process utilizes the transaction server associated with the deal server to charge the member and credit the store. If the deal purchase results in any rewards for the purchasing member then the account of the member is awarded the rewards“ [0166])
Therefore, from the teaching of Mosfeghi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exchange system of Salmon in view of Balloutto include the above claim elements as taught by Moshfeghi in order to reward user accounts and to select users that are within a customized distance.
Claims 22, 30, 37:
Salmon discloses
verifying the transfer request according to at least one of (i) a frequency of interaction between the first reward points account to the second reward points account, (ii) total amount previously transferred, and (iii) a comparison of the at least one reward point against a predetermined minimum or maximum threshold value.
(see Salmon [0057] which discusses transaction risks and thresholds [0054] transfer amounts, etc.)
Claims 23, 31, 39:
Salmon discloses
transmitting, by the rewards program computer system, a second authentication request to the second mobile computing device for a second plurality of security credentials.
(see Salmon [0074] and FIG 4A which discusses user 402 making authentication requests “login and passwords” at 412 [1st and 2nd authentication] , making value requests 432, and getting transaction confirmation 440).
Claims 24, 32, 40:
Salmon discloses
the determining is made using near-field communications.

Salmon does not disclose
receiving, from a first mobile computing device associated with the first reward points account, a transfer request further comprises receiving the transfer request from the first mobile computing device after the first mobile computing device determines that the second mobile computing device is within a  proximity range of the first mobile computing device, 
Moshfeghi teaches
receiving, from a first mobile computing device associated with the first reward points account, a transfer request further comprises receiving the transfer request from the first mobile computing device after the first mobile computing device determines that the second mobile computing device is within a  proximity range of the first mobile computing device, 
st and 2nd reward accounts via “Registered users also use the ‘Your Account’ section to manage their rewards, such as purchasing items or exchanging /transferring them with other users“ [0093], “the process utilizes the transaction server associated with the deal server to charge the member and credit the store. If the deal purchase results in any rewards for the purchasing member then the account of the member is awarded the rewards“ [0166])
Therefore, from the teaching of Mosfeghi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exchange system of Salmon in view of Balloutto include the above claim elements as taught by Moshfeghi in order to reward user accounts and to select users that are within a customized distance.
Claims 25, 33:
Salmon discloses
updating the memory with a first new balance amount for the first reward points account and a second new balance amount for with the second reward points account after transferring the at least one reward point from the first reward points account to the second reward points account.
(see Salmon [0097, 0100] which discuss points balances and UVE summary of exchanges and points balances).
Claims 26, 34:
Salmon discloses
transferring the at least one reward point further comprises receiving a transfer command from the first mobile computing device, the transfer command including computer instructions for causing the transfer of the at least one reward point from the first reward points account to the second reward points account.
(see Salmon [0050] voice command transfers etc. via “The user may then input or select a source gift card and a target gift card and request value transfer from the source gift card to the target gift card at 212. In some implementations, the client may include, but is not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 204a). In various implementations, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface, keyboard entry, card swipe, activating a RFID/NFC enabled hardware device (e.g., electronic card having multiple accounts, smartphone, tablet, etc.) within the user device, mouse clicks, depressing buttons on a joystick/game console, voice commands“) 
Claims 28, 36:
Salmon does not disclose
receiving a decline message from the second mobile computing device declining the transferring of the at least one reward point from the first reward points account to the second reward points account.
Ballout teaches
receiving a decline message from the second mobile computing device declining the transferring of the at least one reward point from the first reward points account to the second reward points account.

Therefore, from the teaching of Ballout, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exchange system of Salmon to include the above claim elements as taught by Ballout in order to gives users the option of rejecting transfers, perhaps from unknown parties.
Independent Claim 29:
Salmon discloses
A computer system for pooling reward points from a first reward point account into a separate second reward points account, the computer system comprising a rewards program computer device comprising at least one processor in communication with at least one memory, the at least one processor programmed to:
receive an identifier for the first reward points account from a first mobile computing device
(see Salmon [0071] where original card owner and targeted card owner / gift recipient are associated with different card accounts “the UVE may generate a new value card record in value card table 2219u having the original identifier of the card, the original owner ID of the card, the target owner ID, the tracking equivalent amount that deducts the appropriate value equivalent off of the original amount and the transferred amount. This tracking equivalent amount is what will be visible to the original owner. The target user will see the transferred value field associated with the gift card“).
Salmon does not disclose
store within the memory, an association between the first reward points account and one or more second reward points accounts
set on a first mobile computing device associated with the first reward points account, a proximity range usable by an application executing on the first mobile computing device, wherein the application is configured to detect one or more mobile computing devices at a distance within the proximity range from the first mobile computing device;
retrieve, from the at least one memory, a friend list associated with the identifier of the first reward points account wherein the friend list includes identifiers for a plurality of friend mobile computing devices each associated with a respective second rewards points account:
receive from the first mobile computing device a transfer request indicating a determination from the first mobile computing device that (i) near field communication has been established with the second mobile computing device within the proximity range, (ii) the second mobile computing device is one of the plurality of friend mobile computing device included in the friend list and (iii) at least one reward point is to be transferred from the first reward points account  of the one or more second reward points account, the second reward points account with the second mobile computing device:
transmit a first authentication request to the first mobile computing device requesting a first plurality of security credentials; receiving an authentication response from the first mobile computing device; verifying the first plurality of security credentials against an authentication record stored in the memory, the authentication record associated with the first reward points account; and transferring, in response to the verifying being successful the at least one reward point from the first reward points account to the second reward points account.
in response to transferring the at least one reward point, transmitting i) to the first mobile computing device an updated first reward balance associated with the first reward points account and ii) to the second mobile computing device an updated second reward balance associated with the second reward points account.
Ballout teaches
transmit the retrieved friend list to the first mobile computing device:
(see Ballout
via [0154] and FIG 4B …users of social network 426)
transmit a first authentication request to the first mobile computing device for security credentials; receive an authentication response from the first mobile computing device; verify the authentication response against an authentication record stored in the memory, the authentication record associated with the first reward points account; transfer, in response to the verifying being successful the at least one reward point from the first reward points account to the second reward points account.
(See Ballout which discusses: 
st and 2nd mobile devices sending and receiving authentication requests via FIG 4P and 4O
security credentials via codes – FIGS 4P, 4O, FIG 10 (mobile devices) and claim 1 ..” the first user mobile station further transmitting the generated code to a mobile transaction platform to authenticate the executability of the transfer of the digital currency; the second user mobile station and the mobile transaction platform automatically recognizing the generated code; based on the recognized generated code, the second user mobile station determines whether to accept or decline the financial transaction “
authentication records stored in memory via…[0163] where authentication is tied to scanning user fingerprint or DNA [stored records] before allowing funds transfer
authentication record associated with reward points account via…[0070] which discusses pay with points instead of cash
transferring reward points [value] between two user accounts via…
FIGS 4P, 4O, 

receive from the first mobile computing device associated with the first reward points account, a transfer request indicating a determination from the first mobile device that (i) near field communication has been established with a separate second mobile computing device within a predetermined proximity of the first mobile computing device, (ii) the second mobile computing device is on the friend list and (iii) at least one reward point is to be transferred from the first reward points account to the second reward points account associated with the second mobile computing device:
 (see Ballout above which discusses secure friend value transfers and [0032] which discusses NFC communication where users can simply swipe their devices.

Moshfeghi teaches
store, within the memory, an association between the first reward points account and one or more second reward points accounts:
(see Moshfeghi [0092] which discuss reward points, see [0092, 0093, 0166] which discuss reward points transfers and associations between 1st and 2nd reward accounts via “Registered users also use the ‘Your Account’ section to manage their rewards, such as purchasing items or exchanging /transferring them with other users“ [0093], “the process utilizes the transaction server associated with the deal server to charge the member and credit the store. If the deal purchase results in any rewards for the purchasing member then the account of the member is awarded the rewards“ [0166]
set on a first mobile computing device associated with the first reward points account, a proximity range usable by an application executing on the first mobile computing device, wherein the application is configured to detect one or more mobile computing devices at a distance within the proximity range from the first mobile computing device;

retrieve, from the at least one memory, a friend list associated with the identifier of the first reward points account wherein the friend list includes identifiers for a plurality of friend mobile computing devices each associated with a respective one of the one or more second rewards points accounts
(see Moshfeghi [0093, 0166] above which discuss 1st and 2nd accounts… [0012]  which discusses friend list via..”FIG. 4 conceptually illustrates the interface after he clicks on the "Refer a Friend and Get Rewards" link in FIG. 3”).
receive, from the first mobile computing device a transfer request indicating a determination from the first mobile computing device that (i) near field communication has been established with the second mobile computing device within the proximity range, (ii) the second mobile computing device is one of the plurality of friend mobile computing device included in the friend list and (iii) at least one reward point is to be transferred from the first reward points account  of the one or more second reward points account, the second reward points account with the second mobile computing device:
st and 2nd reward accounts via “Registered users also use the ‘Your Account’ section to manage their rewards, such as purchasing items or exchanging /transferring them with other users“ [0093], “the process utilizes the transaction server associated with the deal server to charge the member and credit the store. If the deal purchase results in any rewards for the purchasing member then the account of the member is awarded the rewards“ [0166])
in response to transferring the at least one reward point, transmitting i) to the first mobile computing device an updated first reward balance associated with the first reward points account and ii) to the second mobile computing device an updated second reward balance associated with the second reward points account.
(see [0093, 0166] which discuss reward points transfers and associations between 1st and 2nd reward accounts via “Registered users also use the ‘Your Account’ section to manage their rewards, such as purchasing items or exchanging /transferring them with other users“ [0093], “the process utilizes the transaction server associated with the deal server to charge the member and credit the store. If the deal purchase results in any rewards for the purchasing member then the account of the member is awarded the rewards“ [0166]).
Therefore, from the teaching of Mosfeghi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exchange system of Salmon in view of Balloutto include the above claim elements as taught by Moshfeghi in order to reward user accounts and to select users that are within a customized distance.
Independent Claim 37:
Salmon discloses
One or more non-transitory computer-readable storage media having computer-executable instructions embodied thereon for pooling reward points from a
first reward point account into a separate second reward points account, wherein when executed by a processor of a rewards program computer system that is in communication with a memory, the computer-executable instructions cause said processor to:
receive an identifier for the first reward points account from a first mobile computing device associated with the first reward points account:
(see Salmon [0071] where original card owner and targeted card owner / gift recipient are associated with different card accounts “the UVE may generate a new value card record in value card table 2219u having the original identifier of the card, the original owner ID of the card, the target owner ID, the tracking equivalent amount that deducts the appropriate value equivalent off of the original amount and the transferred amount. This tracking equivalent amount is what will be visible to the original owner. The target user will see the transferred value field associated with the gift card“).
Salmon does not disclose
store within the memory, an association between the first reward points account and one or more second reward points accounts
set on a first mobile computing device associated with the first reward points account, a proximity range usable by an application executing on the first mobile computing device, wherein the application is configured to detect one or more mobile computing devices at a distance within the proximity range from the first mobile computing device;
retrieve, from the at least one memory, a friend list associated with the identifier of the first reward points account wherein the friend list includes identifiers for a plurality of friend mobile computing devices each associated with a respective second rewards points account:
receive from the first mobile computing device a transfer request indicating a determination from the first mobile computing device that (i) near field communication has been established with the second mobile computing device within the proximity range, (ii) the second mobile computing device is one of the plurality of friend mobile computing device included in the friend list and (iii) at least one reward point is to be transferred from the first reward points account  of the one or ore second reward points account, the second reward points account with the second mobile computing device:
transmit a first authentication request to the first mobile computing device requesting a first plurality of security credentials; receiving an authentication response from the first mobile computing device; verifying the first plurality of security credentials against an authentication record stored in the memory, the authentication record associated with the first reward points account; and transferring, in response to the verifying being successful the at least one reward point from the first reward points account to the second reward points account.
in response to transferring the at least one reward point, transmitting i) to the first mobile computing device an updated first reward balance associated with the first reward points account and ii) to the second mobile computing device an updated second reward balance associated with the second reward points account.
Ballout teaches
transmit the retrieved friend list to the first mobile computing device:
(see Ballout
via [0154] and FIG 4B …users of social network 426)
transmit an authentication request to the first mobile device for security credentials; receiving an authentication response from the first mobile computing device; verifying the authentication response against an authentication record stored in the memory, the authentication record associated with the first reward points account; and transferring, in response to the verifying being successful the at least one reward point from the first reward points account to the second reward points account.
(See Ballout which discusses: 
st and 2nd mobile devices sending and receiving authentication requests via FIG 4P and 4O
security credentials via codes – FIGS 4P, 4O, FIG 10 (mobile devices) and claim 1 ..” the first user mobile station further transmitting the generated code to a mobile transaction platform to authenticate the executability of the transfer of the digital currency; the second user mobile station and the mobile transaction platform automatically recognizing the generated code; based on the recognized generated code, the second user mobile station determines whether to accept or decline the financial transaction “
authentication records stored in memory via…[0163] where authentication is tied to scanning user fingerprint or DNA [stored records] before allowing funds transfer
authentication record associated with reward points account via…[0070] which discusses pay with points instead of cash
transferring reward points [value] between two user accounts via…
FIGS 4P, 4O, 

receive from the first mobile computing device associated with the first reward points account, a transfer request indicating a determination from the first mobile device that (i) near field communication has been established with a separate second mobile computing device within a predetermined proximity of the first mobile computing device, (ii) the second mobile computing device is on the friend list and (iii) at least one reward point is to be transferred from the first reward points account to the second reward points account associated with the second mobile computing device:
 (see Ballout above which discusses secure friend value transfers and [0032] which discusses NFC communication where users can simply swipe their devices.

Moshfeghi teaches
store, within the memory, an association between the first reward points account and one or more second reward points accounts:
(see Moshfeghi [0092] which discuss reward points, see [0092, 0093, 0166] which discuss reward points transfers and associations between 1st and 2nd reward accounts via “Registered users also use the ‘Your Account’ section to manage their rewards, such as purchasing items or exchanging /transferring them with other users“ [0093], “the process utilizes the transaction server associated with the deal server to charge the member and credit the store. If the deal purchase results in any rewards for the purchasing member then the account of the member is awarded the rewards“ [0166]
set on a first mobile computing device associated with the first reward points account, a proximity range usable by an application executing on the first mobile computing device, wherein the application is configured to detect one or more mobile computing devices at a distance within the proximity range from the first mobile computing device;

retrieve, from the at least one memory, a friend list associated with the identifier of the first reward points account wherein the friend list includes identifiers for a plurality of friend mobile computing devices each associated with a respective one of the one or more second rewards points accounts
(see Moshfeghi [0093, 0166] above which discuss 1st and 2nd accounts… [0012]  which discusses friend list via..”FIG. 4 conceptually illustrates the interface after he clicks on the "Refer a Friend and Get Rewards" link in FIG. 3”).
receive, from the first mobile computing device a transfer request indicating a determination from the first mobile computing device that (i) near field communication has been established with the second mobile computing device within the proximity range, (ii) the second mobile computing device is one of the plurality of friend mobile computing device included in the friend list and (iii) at least one reward point is to be transferred from the first reward points account  of the one or more second reward points account, the second reward points account with the second mobile computing device:
st and 2nd reward accounts via “Registered users also use the ‘Your Account’ section to manage their rewards, such as purchasing items or exchanging /transferring them with other users“ [0093], “the process utilizes the transaction server associated with the deal server to charge the member and credit the store. If the deal purchase results in any rewards for the purchasing member then the account of the member is awarded the rewards“ [0166])
in response to transferring the at least one reward point, transmitting i) to the first mobile computing device an updated first reward balance associated with the first reward points account and ii) to the second mobile computing device an updated second reward balance associated with the second reward points account.
(see [0093, 0166] which discuss reward points transfers and associations between 1st and 2nd reward accounts via “Registered users also use the ‘Your Account’ section to manage their rewards, such as purchasing items or exchanging /transferring them with other users“ [0093], “the process utilizes the transaction server associated with the deal server to charge the member and credit the store. If the deal purchase results in any rewards for the purchasing member then the account of the member is awarded the rewards“ [0166]).
Therefore, from the teaching of Mosfeghi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exchange system of Salmon in view of Balloutto include the above claim elements as taught by Moshfeghi in order to reward user accounts and to select users that are within a customized distance.
Response to Arguments
The Applicant's amendments and arguments necessitated new grounds of rejection. Therefore the Applicant’s arguments are moot in view of new grounds of rejection made above in this office action.  
The Applicant has overcome the Alice 101 rejection because the step of “•	set on a first mobile computing device associated with the first reward points account, a proximity range usable by an application executing on the first mobile computing device, wherein the application is configured to detect one or more mobile computing devices at a distance within the proximity range from the first mobile computing device“ is deemed to be a practical application of the claimed invention that is significantly more.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Monday through Thursday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas whose telephone number is 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.

/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3681


	/HAJIME ROJAS/            Supervisory Patent Examiner, Art Unit 3681